      Case 3:20-cv-00829-KHJ-MTP Document 14 Filed 05/25/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION



MARY KILLEN AND
MICHAEL KILLEN                                                            PLAINTIFFS


V.                                       CIVIL ACTION NO. 3:20-CV-829-KHJ-MTP


JOHNSON & JOHNSON
AND ETHICON, INC.                                                       DEFENDANTS

                                        ORDER

      This action is before the Court on Plaintiffs Mary and Michael Killen’s

Motion for Leave to File Second Amended Complaint [10]. For these reasons, the

Court grants the Killens’ Motion [10] and finds as moot Defendants’ Motion to

Dismiss First Amended Complaint [6].

      Federal Rule of Civil Procedure 15(a) governs the Court’s discretion to allow

amendments and specifically provides that leave to amend a party’s pleading “shall

be freely given when justice so requires.” Fed. R. Civ. P. 15(a). The Fifth Circuit

considers five factors when determining whether to grant leave to amend: (1) undue

delay; (2) bad faith or dilatory motive; (3) repeated failure to cure deficiencies by

previous amendments; (4) undue prejudice to the opposing party; and (5) futility of

the amendment. Rosenzweig v. Azurix Corp., 332 F.3d 854, 864 (5th Cir. 2003)

(citations omitted). “Unless there is a ‘substantial reason to deny leave to amend,

the discretion of the district court is not broad enough to permit denial.’” Stripling v.

Jordan Protection Co., LLC, 234 F.3d 863, 872 (5th Cir. 2000) (citation omitted).
      Case 3:20-cv-00829-KHJ-MTP Document 14 Filed 05/25/21 Page 2 of 3




      Defendants’ main argument against granting leave to amend is that the

Killens’ proposed amendments would be futile. [12] at 2. The Fifth Circuit has

interpreted “futility” in the amended pleading context to mean an amended

complaint still fails to state a claim upon which relief can be granted, applying “the

same standard of legal sufficiency as applies under Rule 12(b)(6).” Stripling, 234

F.3d at 873 (5th Cir. 2000). The proper consideration, then, is “whether in the light

most favorable to the plaintiff and with every doubt resolved in his behalf, the

complaint states any valid claim for relief.” Id. (quoting Collins v. Morgan Stanley

Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000)). Having reviewed the Killens’ First

Amended Complaint [5], Defendants’ Motion to Dismiss [6], and the Killens’

proposed Second Amended Complaint [10-1], this Court is not convinced of

Defendants’ position that “their claims still would not survive a motion to dismiss

under Rule 12(b)(6).” [12] at 2.

      As a result, following the liberal standard for affording leave to amend, this

Court finds the Killens should be granted leave to file their Second Amended

Complaint. In the interest of justice, and because none of the factors that militate

against granting a party leave to amend are present, the Court grants the Killens’

Motion [10]. Once served with the Second Amended Complaint, Defendants may

respond with any motions or defenses that may be appropriate, and the Court

reserves consideration of any arguments Defendants should bring for a later date.

For now, the Court merely determines the Killens may amend their Complaint for a

second time.



                                           2
      Case 3:20-cv-00829-KHJ-MTP Document 14 Filed 05/25/21 Page 3 of 3




      IT IS THEREFORE ORDERED AND ADJUDGED that the Killens’ Motion

for Leave to File Second Amended Complaint [10] is GRANTED and Defendants’

Motion to Dismiss [6] is MOOT. The Killens must file their Second Amended

Complaint by June 4, 2021, and Defendants must file their response within ten

days of service.

      SO ORDERED this the 25th day of May, 2021.

                                            s/ Kristi H. Johnson
                                            UNITED STATES DISTRICT JUDGE




                                        3
